
	

115 SRES 138 IS: Honoring National Former Prisoner of War Recognition Day on April 9, 2017, and commemorating the 75th anniversary of the fall of Bataan.
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 138
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2017
			Mr. Cornyn (for himself, Mrs. Capito, Mr. Daines, Mr. Cassidy, Mr. Rubio, Ms. Baldwin, Mr. Durbin, Mr. Booker, Mr. Brown, Mr. Manchin, Mr. Sanders, Mr. Franken, Mr. Tester, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Honoring National Former Prisoner of War Recognition Day on April 9, 2017, and commemorating the
			 75th anniversary of the fall of Bataan.
	
	
 Whereas, throughout United States history, United States servicemen and servicewomen held as prisoners of war have endured unimaginable cruelty and unspeakable treatment at the hands of their captors in—
 (1)British prison ships floating in the harbor of New York City; (2)tiger cages in North Vietnam;
 (3)coal mines in Omuta, Japan; and (4)mine shafts in Berga, Germany;
 Whereas many of these servicemen and servicewomen, while in service to the United States, lost their lives as prisoners of war under cruel and inhumane conditions;
 Whereas United States servicemembers held as prisoners of war have— (1)endured situations few people of the United States can imagine; and
 (2)found courage in a darkness that other people of the United States will hopefully never experience;
 Whereas National Former Prisoner of War Recognition Day was established to memorialize the surrender by General Edward P. King of 80,000 United States and Filipino troops on the Bataan Peninsula on April 9, 1942, which led to—
 (1)the infamous Bataan Death March; and (2)nearly 4 years of brutal imprisonment and slave labor for the survivors;
 Whereas, by May 10, 1942, over 11,500 soldiers from the United States and the Philippines surrendered on Corregidor, a fortress island in Manila Bay, and at various bases on islands in the southern Philippines, which resulted in the largest surrender of United States soldiers in United States military history;
 Whereas, during World War II, over 26,000 prisoners of war from the United States were held by Imperial Japan, of which an estimated 40 percent died, and nearly 1/3 of those deaths occurred on hell ships that carried the prisoners of war to Japan to become slave labor in Japanese companies;
 Whereas the productive peace between the United States and Japan has produced a model of reconciliation between former combatants;
 Whereas, in 2009, the Government of Japan offered an apology to the United States prisoners of war for the damage and suffering of the prisoners of war in Imperial Japan;
 Whereas, in 2010, the Government of Japan established a program for former prisoners of war and their families to visit Japan and the former prisoner of war camps; and
 Whereas the former prisoners of war who have participated in the program described in the ninth whereas clause have encouraged the Government of Japan to partner with Japanese companies to continue the program as—
 (1)an international model of reconciliation; and (2)a permanent fund to support projects for remembrance, documentation, education, and exchange: Now, therefore, be it
			
	
 That the Senate— (1)honors National Former Prisoner of War Recognition Day on April 9, 2017;
 (2)commemorates the 75th anniversary of the fall of Bataan on April 9, 1942; and (3)applauds the efforts of the Government of Japan toward a historic apology for the maltreatment of United States prisoners of war by Imperial Japan.
			
